Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al (US 2009/0241002 A1) hereinafter as Ko, and in view of Hart et al (US 2010/0002619 A1) hereinafter as Hart.

Regarding Claim 1, Ko discloses a method of operating a radio node in a Radio Access Network, RAN (see Fig(s). 1, a transmitter and a receiver in a MIMO communication system with channel matrix for multiple antenna systems, the MIMO system illustrated is generic and can be employed with enhanced node B and multiple users (UEs)… a MIMO communication system wherein m transmit antennas transmit m initial transmission streams to a receiver, m being an integer of 2 or larger, see ¶ 18), the method comprising: 
transmitting acknowledgement signaling pertaining to at least two transmission data streams (see Fig(s). 1, 3,.. the receiver 120 receives two initial transmission streams … receiver 120 checks errors in the decoded streams in step 315. If both transmits the ACK signals to the transmitter 100 in step 320 see ¶ 42-43), 
the acknowledgement signaling being determined based on performing a combined error evaluation pertaining to the at least two transmission data streams  based on a combination indication obtained by the radio node (Fig(s). 3, the receiver 120 compares the Signal-to-Noise Ratios (SNRs) of the two erroneous streams at the initial transmission and selects a stream having the smaller SNR as a retransmission stream in step 345. The receiver 120 then generates retransmission-related information and transmits it to the transmitter 100 in step 355, see ¶ 46.).
Ko fails to disclose a combination indication.
Hart discloses a combination indication (see claim 6, checking the combined information from the first and second communication paths for errors and preferably further comprising transmitting an error indication if an error is found and/or transmitting a positive indication if no error is found).
Error evaluation and combination thereof on the received signals prevents erroneous retransmissions and therefore reducing network bandwidth efficiency.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Hart within Ko, so as to enhance overall network performance by improving bandwidth efficiency by reducing retransmission of packets from device to base stations or vice versa.

Claim(s) 2-4 recite similar features to Claim 1, and therefore rejected under same reasoning’s, whereby Claims 1 and 3 are in Method form and Claims 2 and 4 are in Apparatus/System form.

Regarding Claim(s) 5 and 16, Ko discloses where different transmission data streams pertain to different HARQ processes, or different transmission data streams pertain to different ARQ processes (Fig(s). 1, The buffer 130 stores error-having streams among the channel-decoded streams in order to perform HARQ as indicated by the retransmission information generator 132 see ¶ 37).

Regarding Claim(s) 6 and 17, Ko discloses wherein different transmission data streams are transmitted on at least one of: different channels and/or; carriers and/or frequency bands; in particular on different carriers in a carrier aggregation and/or on; and different physical channels (Fig(s). 2, the transmitter 100 channel-divides the two streams in steps 205a and 205b.).  

Regarding Claim(s) 7 and 18, Ko discloses wherein error evaluation comprises at least one of error detection and/or error determination pertaining to a data element associated to a transmission data stream (see ¶ 13, if the one stream has errors among the m retransmission streams, and checks retransmission-related information fed back to the transmitter, if at least two streams have errors among the m streams. The retransmission-related information includes an ACK/NACK signal indicating whether initial transmission was failed or successful for initial transmission streams). 
laim(s) 8 and 19, Ko discloses wherein combined error evaluation comprises comparing at least one of error detection and error determination results pertaining to data elements of different transmission data streams (see Fig(s). 1 the receiver 120 compares the Signal-to-Noise Ratios (SNRs) of the two erroneous streams at the initial transmission and selects a stream having the smaller SNR as a retransmission stream in step 345. The receiver 120 then generates retransmission-related information and transmits it to the transmitter 100 in step 355, see ¶ 46).  

Regarding Claim(s) 9 and 20, Ko discloses wherein data elements of different transmission data streams represent the a same data content (see ¶ 31, every transmission antenna transmits a copy of the same information to increase transmission reliability).

Regarding Claim(s) 10 and 21, Hart discloses wherein acknowledgement signaling comprises plurality of signals transmitted on at least one of different channels and carriers (see ¶ 10, In a multi-carrier transmission system, such as FDM (frequency division multiplex), OFDM (orthogonal frequency division multiplex) or DMT (discrete multi-tone), a single data stream is modulated onto N parallel sub-carriers). Reasons for combining same as for Claim 1. 

Regarding Claim(s) 11 and 22, Ko discloses wherein the combination indication comprises two signals transmitted on at least one of different channels and carriers (see Fig(s). 2 ref. 205 with two channels ….channel-decodes the m initial transmission streams and checking errors in the m channel-decoded streams, selects, if at least two channel-decoded streams have errors among the m channel-decoded streams, see ¶ abstract, and general reference).

Regarding Claim(s) 12, Hart discloses wherein the combination indication comprises a signal for each transmission data stream (see claim 6, checking the combined information from the first and second communication paths for errors and preferably further comprising transmitting an error indication if an error is found and/or transmitting a positive indication if no error is found). Reasons for combining same as Claim 1.

Regarding Claim(s) 13, Hart discloses wherein the combination indication comprises a combination indicator transmitted with an acknowledgment process indicator (see claim 6, checking the combined information from the first and second communication paths for errors and preferably further comprising transmitting an error indication if an error is found and/or transmitting a positive indication if no error is found…and ACK is included in the uplink messaging see ¶ 41). Reasons for combining same as Claim 1.

Response to Arguments
Applicant’s arguments, filed February 16, 2021, with respect to Claims 1-13 and 15-22 have been fully considered and are persuasive.  The rejection of said claims has been withdrawn. However, upon further review, Examiner cites new prior art reference(s) that are pertinent to the rejection of said claims, and therefore presents this updated Office Action for Applicant’s consideration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411